FILED
                                                                           IN THE OFFICE OF THE
                                                                        CLERK OF SUPREME COURT
                                                                              JANUARY 12, 2021
                                                                         STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                   2021 ND 10

In the Interest of M.M., A Child


Lyndsey Tungseth, L.B.S.W., Cass
County Human Service Zone,                          Petitioner and Appellee
      v.
M.M., a child; M.M., father;                                  Respondents
      and
S.M., mother,                                     Respondent and Appellant

                                   No. 20200335

In the Interest of R.M., A Child


Lyndsey Tungseth, L.B.S.W., Cass
County Human Service Zone,                          Petitioner and Appellee
      v.
M.M., a child; M.M., father;                                  Respondents
      and
S.M., mother,                                     Respondent and Appellant

                                   No. 20200336
In the Interest of S.M., A Child


Lyndsey Tungseth, L.B.S.W., Cass
County Human Service Zone,                          Petitioner and Appellee
      v.
M.M., a child; M.M., father;                                  Respondents
      and
S.M., mother,                                     Respondent and Appellant

                                   No. 20200337

In the Interest of E.M., A Child


Lyndsey Tungseth, L.B.S.W., Cass
County Human Service Zone,                          Petitioner and Appellee
      v.
M.M., a child; M.M., father;                                  Respondents
      and
S.M., mother,                                     Respondent and Appellant

                                   No. 20200338

In the Interest of K.M., A Child


Lyndsey Tungseth, L.B.S.W., Cass
County Human Service Zone,                          Petitioner and Appellee
      v.
M.M., a child; M.M., father;                                  Respondents
      and
S.M., mother,                                     Respondent and Appellant
                                No. 20200339

Appeal from the Juvenile Court of Cass County, East Central Judicial District,
the Honorable Scott A. Griffeth, Judicial Referee.

AFFIRMED.

Per Curiam.

Diane K. Davies-Luger, Assistant State’s Attorney, Fargo, ND, for petitioner
and appellee; submitted on brief.

Daniel E. Gast, Fargo, ND, for respondent and appellant; submitted on brief.
                Interest of M.M., R.M., S.M., E.M., and K.M.
                          Nos. 20200335-20200339

Per Curiam.

[¶1] S.M., the mother, appeals from a juvenile court order terminating her
parental rights to M.M., R.M., S.M., E.M., and K.M. On appeal, S.M. argues
the State presented insufficient evidence to support termination of her
parental rights. We conclude the State’s evidence was sufficient to prove the
children are deprived; the conditions and causes of the deprivation are likely
to continue; and the children are suffering, or will in the future probably suffer,
serious physical, mental, moral, or emotional harm as required for the
termination of parental rights under N.D.C.C. § 27-20-44(1)(c). The juvenile
court’s findings are supported by clear and convincing evidence, are not clearly
erroneous, and support the termination of S.M.’s parental rights. We
summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                        1